DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I; a medical device or product in the reply filed on 10/12/20 is acknowledged.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-6, 8, 9, 11, 14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  All claims recite the recitation “absorbable iron-based alloy implanted . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 9, 11, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, beginning in line 2, the recitation of “a degradable polymer disposed on the surface of the iron-based alloy substrate” and beginning in line 3 the recitation of “an alkaline protector disposed on the surface of the iron-based alloy substrate” conflict with one another since it is not clear how both are on the same surface. Since the claim fails to define any structure or particular location or arrangement it is ambiguous and indefinite as to where the degradable polymer is located and where the alkaline protector is located relative to the polymer. 
Claim 3 recites the limitation "the iron-based alloy matrix" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 
In claim 8, line 2, it is not understood how “neutral degradation products” are “disposed between the iron-based alloy substrate and the alkaline protector” because prior to use it is understood these do not exist. The term degradation implies that biodegradation has occurred and this is a result-effective feature and cannot be claimed as such. Products resulting from the body breaking down a material cannot be claimed in a product claim. It is not clear what feature structurally is intended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 1-4,6,8,11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atanasoska et al. (2008/0183278).  Atanasoska et al. disclose (paragraph 90) an absorbable iron-based alloy implanted medical device, comprising an iron-based alloy substrate and a degradable polymer (paragraphs 60,66) disposed on the surface of the iron-based alloy substrate, wherein the absorbable iron-based alloy implanted medical device further comprises (paragraph 91) an alkaline protector disposed on the surface of the iron-based alloy substrate. Regarding claims 2,3 Atanasoska et al. disclose that the polymer coating is over the alkaline material, paragraph 59. Regarding claim 4, Atanasoska also discloses (paragraph 55) hat the alkaline protector comprise a substance such as magnesium oxide. With respect to claim 6, Atanasoska disclose that the alkaline protector can be mixed with a thickener or the slow release assisted substance comprise a hydrophobic substance which covers the surface of the alkaline substance to form a hydrophobic layer, paragraphs 60,61. Regarding claim 8, as best understood degradable products are between the alkaline protector and the iron-based alloy, see paragraph 48. With respect to claim 11, Atanasoska disclose the polymer can be a polyester or a polyethylene glycol, see paragraph 66.
Claim(s) 1-6,8,9,11,14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pacetti et al. (9333099).  Pacetti et al. disclose (col. 6, lines 19,66) an absorbable iron-based alloy implanted medical device, comprising an iron-based alloy substrate and a degradable polymer (col. 8, lines 50,51) disposed on the surface of the iron-based alloy substrate, wherein the absorbable iron-based alloy implanted medical  by use of a weak acid and strong alkali salt, such as sodium bicarbonate. With respect to claims 6,14 Pacetti et al. disclose (col. 13, lines 21-23, col. 14, lines 38,39) that the alkaline protector can be mixed with a thickener such that the alkaline protector comprises an amount greater than or equal to 20 percent but less than 100 percent. Regarding claim 8, as best understood degradable products are between the alkaline protector and the iron-based alloy, see col. 8, lines 61-67. Regarding claim 9, Pacetti discloses that the iron can be pure, see col. 8, lines 12,13. With respect to claim 11, Pacetti disclose the polymer can be a polyester or polycaprolactone see col. 9, lines 23-26.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atanasoska et al. (2008/0183278) in view of Doerr et al. (2011/0276124). Atanasoska et al. is explained supra. However, Atanasoska et al. did not explicitly disclose the iron-based alloy substrate is pure iron. Doerr et al. teach (paragraph 8) medical implants or stents are made of pure iron and suitable for degradable prostheses. It would have been obvious to one of ordinary skill in the art to select a material based on its suitability and use pure iron as taught by Doerr et al. for the stent of Atanasoska et al. such that it provides the desired properties and only involves routine skill in the art. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN E PELLEGRINO/,           Primary Examiner, Art Unit 3799